Execution

THIRD AMENDMENT TO PURCHASE AGREEMENT
(Scottsburg Healthcare Center)




This Third Amendment to Purchase Agreement (Scottsburg Healthcare Center) is
made effective October _7 , 2011 by and between Vantage Medical, Inc., a Texas
corporation, ("Purchaser") and Wood Moss, LLC, a Georgia limited liability
company ("Seller"),




Recitals




A.

National Assistance Bureau, Inc, an Indiana non-profit corporation ("NAB"), as
seller, and Purchaser entered into a Purchase Agreement (Scottsburg Healthcare
Center) dated as of October 9, 2008, a First Amendment to Purchase Agreement
dated November 21, 2008 and a Second Amendment to Purchase Agreement dated
December 31, 2008 (collectively, the "Purchase Agreement", all capitalized terms
used herein and not otherwise defined having the meanings ascribed to then in
the Purchase Agreement).




B.

NAB sold Scottsburg Healthcare Center (the "Facility") to Scottsmoss Avenue,
LLC, a Georgia limited liability company, which in turn sold the Facility to
Seller.




C.

The parties wish to amend the Purchase Agreement as more particularly set forth
herein.




Accordingly, in consideration of the terms, conditions and covenants contained
in the Purchase Agreement and herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree to amend the Purchase Agreement as follows:




1.

Section 8 of the Purchase Agreement is amended by deleting the second sentence
in its entirety and substituting the following in lieu thereof:




"Date of Closing, The closing contemplated herein (the “Closing”) shall occur at
the offices of Seller's counsel in Atlanta, Georgia, on or before December 31,
2012 (the "Closing Date)."




2.

Section 13 of the Purchase Agreement is amended by deleting the name "Mark B.
Peterson" from the second sentence and substituting "Moishe Gubin" in lieu
thereof.




3.

The Purchase Agreement is unchanged except as specifically set forth herein.




IN WITNESS WHEREOF, each of the parties has caused this Third Amendment to
Purchase Agreement (Scottsburg Healthcare Center) to be executed on the day
first written above.




SIGNATURES




PURCHASER:

SELLER:

Vantage Medical, Inc.

Wood Moss, LLC




By:  /s/ William F. Smith, President

By:  /s/ Christopher F. Brogdon, Manager












